Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered September 25, 1989, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant’s only contention on appeal is that he was induced into pleading guilty to violating his probation on the belief that he would receive a one-year jail sentence as recommended by the People. County Court is not bound by a plea agreement with respect to any recommendation as to sentencing and, in fact, it must exercise its own discretion and give a sentence it deems appropriate (see, People v Terry, 152 AD2d 822, 823). Under the circumstances here, it cannot be said that the court abused its discretion in imposing a sentence of 1 to 3 years’ imprisonment, especially since the court twice informed defendant that it was not bound by the People’s sentencing recommendation and each time defendant acknowledged that he understood this.
Judgment affirmed. Weiss, J. P., Mikoll, Levine, Mercure and Harvey, JJ., concur.